           Case 1:19-cv-02651-JPO Document 25 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HENRY OSWALDO AMAY et al.,
                   Plaintiffs,
                                                                   19-CV-2651 (JPO)
                      -v-
                                                                         ORDER
 COLGATE ENTERPRISE CORP. et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

         The Court has been notified that the parties have reached a settlement in this Fair Labor

Standards Act (“FLSA”) case, and they have submitted a proposed settlement for the Court’s

approval. (See Dkt. No. 22.) The proposed settlement involves $31,000 to be allocated to

Plaintiffs in connection with their FLSA claims. (Id.) Plaintiffs’ counsel will collect $502.00 in

costs and one-third of the remaining settlement sum in attorney’s fees. (Id.)

         The Court has reviewed the terms of the proposed settlement and finds that they are fair

and reasonable under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 203, 206 (2d Cir.

2015).

         To that end, the proposed settlement at Docket Number 23 is approved, and the case is

hereby DISMISSED WITH PREJUDICE. The Court shall retain jurisdiction solely to resolve

any disputes arising from the settlement agreement and the settlement of this action.

         The Clerk of Court is directed to close the case.

         SO ORDERED.

Dated: July 30, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
